Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  156708(68)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  MATTHEW T. THIEL and NIKOLE M. THIEL,                                                                 Megan K. Cavanagh,
                                                                                                                         Justices
          Plaintiffs/Counterdefendants-
          Appellees,
  and
  WILLIAM TRAYWICK and MARCIA
  TRAYWICK,
           Intervening Plaintiffs/
           Counterdefendants-Appellees,
                                                                     SC: 156708
  v                                                                  COA: 333000
                                                                     Allegan CC: 15-055184-CK
  DAVID L. GOYINGS and HELEN M. GOYINGS,
             Defendants/Counterplaintiffs-
             Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of amicus curiae Modular Home Builders
  Association to share five minutes of appellants’ oral argument time is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 22, 2019

                                                                                Clerk